IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,979


                     EX PARTE JEREMY CHAD BUKOWSKI, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F45969-A IN THE 18TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment.

        Applicant contends that he was denied his right to directly appeal the conviction and sentence

through no fault of his own. The State agrees, and the trial court has determined that Applicant

should be granted an out-of-time appeal. This Court agrees that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F45969 from

the 18th District Court of Johnson County. Applicant is therefore ordered returned to that time at

which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal.
                                                                                                    -2-

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2013
Do not publish